     CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


HUDOCK et al.,                                     Lead Case No. 0:16-cv-01220-JRT-
                                                   KMM
                         Plaintiffs,
v.                                                 REPLY IN SUPPORT OF
                                                   DEFENDANTS LG ELECTRONICS
LG ELECTRONICS U.S.A., INC. et al.,                U.S.A., INC., BEST BUY CO., INC.,
                                                   BEST BUY STORES, L.P., and
                         Defendants.               BESTBUY.COM, LLC’S MOTION
                                                   TO DISMISS PLAINTIFFS’
                                                   CONSOLIDATED AMENDED
                                                   CLASS ACTION COMPLAINT


                                       INTRODUCTION

     The Consolidated Complaint should be dismissed.           Plaintiffs concede in their

Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Consolidated Amended Class

Action Complaint (“Opposition”) that they are not asserting many of the claims currently

reflected in the Consolidated Complaint as being made by all Plaintiffs. The Court

should dismiss these causes of action, to the extent they are improperly alleged in the

Consolidated Complaint. Plaintiffs also continue to seek relief pursuant to the MDTPA

that this Court has already determined they are not entitled to. And Poppen’s ICFA claim

should be dismissed as well. The claim is time-barred and cannot be salvaged through

application of the delayed discovery rule, the doctrine of fraudulent concealment, or

American Pipe tolling.

     For these reasons, and the arguments previously raised in Defendants’ prior motions

to dismiss, Plaintiffs’ claims should be denied.
      CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 2 of 10



                                     ARGUMENT
I.      THE COURT SHOULD REAFFIRM ITS PREVIOUS RULINGS
        DIMISSING PLAINTIFFS’ MDTPA CLAIM (COUNT II) TO THE
        EXTENT IT SEEKS A REMEDY BEYOND INJUNCTIVE RELIEF.

      Plaintiffs again argue that redress under the MDTPA is not limited to injunctive

relief and that, among other things, “the legislative history and principles of statutory

construction support recovery of damages.” (Plfs. Opp. Mot. Dismiss 3, ECF No. 156

(“Opp.”).) In doing so, however, they cite no new authority or case law that contradicts

the Court’s previous rulings on this issue in Defendants’ favor. The Court has already

found twice before that “the sole remedy for violations of the [MDTPA] is injunctive

relief.” Minn. Stat. § 325D.43, et seq.; (Mem. Op. Order on Defs. Mots. Dismiss 16, ECF

No. 51; Mem. Op. Order on Defs. Mot. Dismiss 9, Villa Lara v. LG Electronics USA, Inc.

et al., Case No. 0:17-cv-05222-JRT-KMM, 2018 WL 3748177 (D. Minn. Aug. 7, 2018),

ECF No. 59 (“Villa Lara Order”)). And it should affirm this previous holding, now for a

third time.

II.     PLAINTIFFS CONCEDE THAT THEIR BREACH OF CONTRACT
        CLAIMS SHOULD BE DISMISSED TO THE EXTENT THEY ARE
        ALLEGED BY DELOSS OR ASSERTED AGAINST LG.

        Count X (Breach of Contract) of the Consolidated Complaint includes allegations

that the cause of action is asserted by all “Plaintiffs,” including DeLoss, and that it is

alleged against all “Defendants,” including LG. (See Consolidated Complaint ¶¶ 209-13,

(“Compl.”).) In Opposition, Plaintiffs clarify that “DeLoss has not asserted any claims

for breach of contract, and the remaining Plaintiffs have only asserted this claim against

Best Buy.” (Opp. 4.)

                                            2
       CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 3 of 10



         Accordingly, the Court should issue an order memorializing Plaintiffs’ concession

and dismissing Count X to the extent it is: (1) alleged by DeLoss; or (2) asserted against

LG.

III.     PLAINTIFFS CONCEDE THAT THEY CANNOT MAINTAIN CLAIMS,
         TO THE EXTENT THEY ARE ALLEGED BY CERTAIN PLAINTIFFS,
         UNDER THE CLRA, UCL, AND/OR ICFA (COUNTS V, VI, & VII).

       The Consolidated Complaint also alleges that all “Plaintiffs” assert claims under the

CLRA (Count V), UCL (Count VI), and ICFA (Count VII). (See Compl. ¶¶ 161-70

(alleging, among other things, that “Plaintiffs and members of the Class and Subclass

have suffered an actual loss by paying more than they would have otherwise paid,” and

“Plaintiffs seek damages in addition to his [sic] claims for injunctive and other equitable

relief under Cal. Civ. Code § 1780”) (emphasis added), 171-79 (alleging, among other

things, that “Plaintiffs and the Class and Subclass are consumers, purchasers, or other

person [sic] entitled to the protection of the UCL” and “Plaintiffs and the Class and

subclass are entitled to injunctive and declaratory relief . . . pursuant to Cal. Code Civ. P.

§ 1021.5, inter alia”) (emphasis added), 180-90 (alleging, among other things, that

“Plaintiffs and members of the Class and Subclass are entitled to actual damages,

compensatory damages, penalties, and attorneys’ fees and costs as set forth in Section

10a of the CFA”) (emphasis added).) In addition, these counts do not contain language

identifying the names of the specific Plaintiffs that are asserting each cause of action.

Compare (Compl. ¶¶ 209-13), with (Compl. ¶¶ 161-90).

       Now, in opposition to Defendants’ motion to dismiss the Consolidated Complaint,

Plaintiffs concede that they cannot assert the following claims: (1) CLRA or UCL claims,
                                              3
      CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 4 of 10



to the extent they are alleged on behalf of the Hudocks and Poppen, and (2) ICFA claims

to the extent they are alleged on behalf of the Hudocks and Villa Lara. (Opp. 6-7 (“[T]he

Hudocks could not assert that California or Illinois law applies to their claims; Poppen

could not assert that California law applies to his claims; and Villa Lara could not assert

that Illinois law applies to his claims.”).) Defendants agree. And the same reasoning

should also apply to the CLRA or UCL claims, to the extent they are alleged by DeLoss

and any ICFA claim, to the extent it is alleged by Mannacio.

      Accordingly, the Court should dismiss the following claims:

         Count V (CLRA), to the extent it is alleged by the Hudocks, Poppen and
          DeLoss.

         Count VI (UCL), to the extent it is alleged by the Hudocks, Poppen and
          DeLoss.

         Count VII (ICFA), to the extent it is alleged by the Hudocks, Villa Lara and
          Mannacio.

IV.     POPPEN’S ICFA CLAIM SHOULD BE DISMISSED AS TIME-BARRED.

        Plaintiffs acknowledge that the incidents that gave rise to Poppen’s ICFA claim

occurred in April and November 2013, well over three years prior to the Consolidated

Complaint being filed. (Opp. 8); (Compl. ¶¶ 94, 101). Despite this, they argue that: (1)

Poppen’s ICFA claim is timely pursuant to the delayed discovery rule and the doctrine of

fraudulent concealment; and (2) under Illinois law, American Pipe tolling applies to

Poppen’s Illinois claims. (Opp. 7-8.) Neither argument is correct, however.




                                            4
    CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 5 of 10



       A.     Poppen Failed to Allege Facts Supporting the Delayed Discovery Rule
              or Fraudulent Concealment.

                i.       Delayed Discovery

     The delayed discovery rule does not save Poppen’s time-barred ICFA claim from

dismissal.   The Rule applies where a plaintiff could not, despite their best efforts,

discover the defendant’s alleged wrongdoing. Tartan Constr., LLC v. New Equip. Servs.

Corp., No. 17-CV-5950, 2018 WL 4563079, at *4 (N.D. Ill. Sept. 24, 2018). It does not

protect plaintiffs who — through diligence — could have discovered their claim. Id.

(“[T]he discovery rule does not permit plaintiffs to ‘wait comfortably until advised by a

lawyer that he or she can sue.’”) (quoting Kremers v. Coca-Cola Co., 712 F.Supp.2d 759,

764 (S.D. Ill. 2010)).

     Plaintiffs allege no facts that suggest Poppen was unable to make earlier discovery

of his ICFA claim despite reasonable diligence.      To the contrary, the Consolidated

Complaint confirms that Poppen should have, and could have, discovered this cause of

action within the applicable statute of limitations. Among other things, the Consolidated

Complaint alleges that: (1) “Poppen understands that a higher refresh rate television

would provide a better, clearer image of moving objects on the screen” (Compl. ¶ 90),

and (2) that by simply watching his television, Poppen “noticed the performance of the

television was not as expected for a 120Hz refresh rate television—images were not as

clear and fast-moving objects would noticeably skip across the screen.” (Compl. ¶ 95).

The Court has previously held that similar allegations, then alleged by Villa Lara, were

not sufficient to toll the statute of limitations for his CLRA claim. (Villa Lara Order 11


                                             5
    CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 6 of 10



(“The delayed[ ]discovery rule will not allow Villa Lara to maintain his CLRA claim

because [he] has not sufficiently pled the necessary facts. . . . There are no facts that

suggest that Villa Lara was unable to make earlier discovery of his television’s 60Hz

refresh rate despite reasonable diligence.”).) The Court should reach the same holding

here with respect to Poppen’s ICFA claim. See Tartan Constr., LLC, 2018 WL 4563079,

at *4.

               ii.   Fraudulent Concealment

     Nor has Poppen sufficiently alleged fraudulent concealment. To plead fraudulent

concealment, a plaintiff must allege that the defendant made “affirmative acts or

representations which were calculated to prevent and did in fact prevent the discovery of

the cause of action.” Landry v. Keene Corp., 811 F.Supp. 367, 372 (N.D. Ill. 1993)

(citing 735 ILCS 5/13-215). Allegations of “mere silence by [a] defendant and failure by

plaintiffs to discover the action are insufficient.” Landry, 811 F.Supp. at 372 (emphasis

added).

     The Consolidated Complaint contains no allegations indicating that Defendants

engaged in any conduct that prevented Poppen from discovering his ICFA claim. At

best, the Consolidated Complaint alleges that “[d]espite [Poppen] repeatedly raising

issues related to picture quality, Best Buy remained silent about the fact that his

television’s panel had half the refresh rate that Defendants represented it had.” (Opp. 8

(emphasis added).) These allegations — which merely restate the conduct that allegedly

“form[s] the basis of the underlying cause of action” — are insufficient to allege

fraudulent concealment. Gredell v. Wyeth Labs., Inc., 346 Ill.App.3d 51, 60-61 (Ill. App.

                                           6
    CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 7 of 10



Ct. 2004) (citations omitted); see Tartan Constr., LLC, 2018 WL 4563079, at *3.

     The case law cited by Plaintiffs in their opposition does not support a different

result. The Gredell decision supports Defendants’ argument. Id. (holding that plaintiff

failed to demonstrate that defendants engaged in fraudulent concealment warranting

tolling of statute of limitations). And the Cohen v. Appert¸ 463 N.W.2d 787 (Minn. Ct.

App. 1990), and Curtis v. Altria Grp., Inc., 792 N.W.2d 836 (Minn. Ct. App. 2010), rev'd

on other grounds, 813 N.W.2d 891 (Minn. 2012), cases are factually inapposite. See

Cohen, 463 N.W.2d at 790-91 (finding fraudulent concealment where defendant, the

plaintiff’s fiduciary and former attorney, was alleged to have colluded with insurance

adjuster to induce plaintiff to accept “unreasonably low” settlement offer and forego

filing action); Curtis, 792 N.W.2d at 861 (finding fraudulent concealment where the

“record [was] bursting with government documents, scientific studies, surveys,

newspaper reports, ‘confidential’ memos, affidavits, depositions, and other evidence”

confirming defendants intentionally concealed information).

       B.     American Pipe Tolling Does Not Apply to Poppen’s ICFA Claim.

       Plaintiffs cannot rely on American Pipe tolling to save Poppen’s late-filed ICFA

claim. (See Opp. 7 (“Like California, Illinois also recognizes American Pipe tolling.”).)

First, to the extent Poppen’s claim is based on his purchase of the 55LA6200 television in

April 2013 (Compl. ¶ 94), this event occurred more than three years before the Hudocks

filed their initial class action complaint on May 9, 2016 and therefore the claim as to this

television model is time-barred even if American Pipe tolling applied (it does not).

Plaintiffs concede this point in their opposition. (See Opp. 7-8 (“Thus, the shortest

                                             7
     CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 8 of 10



potentially applicable statute of limitation, three years under the . . . ICFA, would

potentially serve to bar claims related to television purchases prior to May 9, 2013.

[Poppen] purchased his television just prior to the tolling period, in April 2013.”).)

       Second, even assuming Poppen’s ICFA claim accrued on a later date or is based

on his acquisition of an LG television in November 2013 (Compl. ¶ 101), American Pipe

does not render his claim timely. Unlike California, Illinois has recognized American

Pipe tolling only in limited circumstances and has rejected the concept of “cross-

jurisdictional tolling.” Portwood v. Ford Motor Co., 292 Ill.App.3d 478, 483-84 (Ill.

App. Ct. 1997). “A class action filed in a foreign judicial system does not operate to toll

the duly enacted limitations period in Illinois.” Portwood, 292 Ill.App.3d at 483. Thus,

the Hudocks’ action, which was commenced in the District of Minnesota, cannot toll the

statute of limitations for Poppen’s Illinois claim. Accordingly, Poppen’s ICFA claim

should be dismissed as time-barred.1

V.     THE COURT SHOULD REJECT PLAINTIFFS’ REMAINING
       ARGUMENTS.

     As noted in Defendants’ opening Memorandum of Law, Plaintiffs’ claims fail for

numerous additional reasons, which the parties have previously briefed in prior motions

to dismiss. (See Mem. Sup. Mot. Dismiss 1 n.2, 9 n.6, 10-12, 10 n.7, ECF No. 153.)


1
  In their Opposition, Plaintiffs also impliedly argue that the statute of limitations cannot
bar Poppen’s ICFA claim because it is “pled in the alternative to Minnesota and New
Jersey consumer fraud theories . . . .” (Opp. 6.) But Plaintiffs offer no citation or legal
support for this argument that pleading in the alternative is some defense to the statute of
limitations. Accordingly, to the extent Plaintiffs assert this argument, it too should be
rejected by the Court.

                                              8
    CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 9 of 10



Defendants re-assert those arguments again in reply as to the Consolidated Plaintiffs, and

Poppen and Mannacio, and incorporate by reference their prior motions to dismiss which

address these arguments. (See id. 1 n.2, 9 n.6, 10-12, 10 n.7).

     In addition, Defendants re-assert in reply the following arguments which are set

forth in their opening Memorandum of Law:

           Plaintiffs claims should be dismissed pursuant to Rule 12(b)(1) for lack of
            standing. (Mem. 3-5.)

           Plaintiffs’ cannot maintain their NJCFA claims as they have not pled an
            ascertainable loss. (Mem. 8-9.)

For the reasons discussed in Defendants’ opening Memorandum of Law, and their prior

motions to dismiss addressing these issues (which are incorporated by reference), the

Court should dismiss Plaintiffs’ claims.




                                             9
   CASE 0:16-cv-01220-JRT-KMM Document 157 Filed 03/28/19 Page 10 of 10



                                     CONCLUSION

     For the reasons set forth herein, and in Defendants’ opening Memorandum of Law,

Defendants respectfully request that this Court grant Defendants’ Motion to Dismiss

Plaintiffs’ Consolidated Amended Class Action Complaint, and award all other and

further relief deemed appropriate.

Dated: March 28, 2019                      HOGAN LOVELLS US LLP

                                           /s/ Phoebe A. Wilkinson
                                           Phoebe A. Wilkinson*
                                           875 Third Avenue
                                           New York, NY 10022
                                           T. (212) 918-3000
                                           F. (212) 918-3100
                                           phoebe.wilkinson@hoganlovells.com

                                           Peter H. Walsh (MN No. 388672)
                                           Alicia J. Paller (MN No. 0397780)
                                           80 South Eighth Street, Suite 1225
                                           Minneapolis, MN 55402
                                           T. (612) 402-3000
                                           F. (612) 402-3001
                                           peter.walsh@hoganlovells.com
                                           alicia.paller@hoganlovells.com

                                           Robert B. Wolinsky*
                                           555 Thirteenth Street NW
                                           Washington, DC 20004
                                           T. (202) 637-5600
                                           F. (202) 637-5910
                                           robert.wolinsky@hoganlovells.com
                                           *pro hac vice

                                           Counsel for Defendants LG Electronics
                                           USA, Inc., Best Buy Co., Inc., Best Buy
                                           Stores, L.P., and BestBuy.com, LLC



                                         10
